Exhibit 13 Annual Report Content 3 2008 in Summary 4 Advanced Safety Systems 6 President’s Letter 10 Vision, Mission & Strategy 12 Customers 15 Technology 18 Cost Control 20 Employees 22 Society 24 Share Performance & Shareholders Financials 28 Management’s Discussion and Analysis 42 Management’s Report 43 Consolidated Statements of Income 44 Consolidated Balance Sheets 45 Consolidated Statements of Cash Flows 46 Consolidated Statements of Shareholders’ Equity 47 Notes to Consolidated Financial Statements 65 Auditor’s Reports 66 Corporate Governance 68 Board of Directors 69 Senior Management 70 Locations and Capabilities; Financial Definitions 71 Multi-Year Summary Reader’s Guide Autoliv Inc. is incorporated in Delaware, USA, and follows Generally Accepted Accounting Principles in the United States (U.S. GAAP). This annual report also contains certain non-U.S. GAAP measures, see pages 30-31 and page 40 in the Annual Report.All amounts in this annual report are in U.S. dollars unless otherwise indicated. “We”, “the Company” and “Autoliv” refer to “Autoliv Inc.” as defined in Note 1 “Principles of Consolidation”. For forward-looking information, refer to the “Safe Harbor Statement”. Data on markets and competitors are Autoliv’s estimates (unless otherwise indicated) that are based on orders awarded to us or our competitors or other information put out by third parties. The estimates are also based on plans announced by vehicle manufacturers and regulatory agencies. Some comparisons are made to 1997, because that was when the present
